Citation Nr: 1721566	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-14 450	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right shoulder reconstruction with distal clavicle resection osteoplasty and degenerative joint disease (right shoulder reconstruction disability).

2. Entitlement to an initial increased rating in excess of 20 percent for limitation of motion of the right shoulder, to include entitlement to a separate rating for that disability prior to March 31, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and the Appeals Management Center in Washington, DC.

In March 1992, the RO granted service connection for right shoulder reconstruction, with distal clavicle resection osteoplasty, with degenerative joint disease, and assigned at 10 percent rating, effective July 20, 1991.  

In November 2014 and 2016, the Board remanded the case for further development.  In July 2015, following the 2014 remand, the RO granted service connection for a right shoulder limitation of motion as secondary to the Veteran's right shoulder reconstruction disability, and assigned a 20 percent rating, effective March 31, 2015.  


FINDINGS OF FACT

On January 19, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her authorized representative that a withdrawal of this appeal is requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


